﻿117. Mr. President, I should like to express to you the sincere congratulations of the delegation of Peru on your election to preside over our work during the thirty-fifth session of the General Assembly. Your unanimous election represents a well-deserved tribute to you and to your qualities as an experienced international diplomatic; at the same time, it is a tribute to the people and Government of the Federal Republic of Germany, with which my country, Peru, maintains special bonds of friendship which I am very pleased to confirm today.
118.	I also wish to express our appreciation to your predecessor, Mr. Salim of the United Republic of Tanzania, who, in exercising his functions, again displayed his qualities as a diplomat and statesman which we all admire.
119.	The delegation of Peru is pleased to greet and welcome two new States on their entry into the United Nations: the Republic of Zimbabwe, and Saint Vincent and the Grenadines. Their admission as Members brings our Organization closer to its aim of universality.
120.	On 28 July last, the people of Peru elevated to the office of constitutional President of the Republic, with the highest number of votes ever recorded in the history of our country, the same Head of State whose term of office in government had been unlawfully interrupted 12 years earlier. The signal honour conferred on architect Fernando Beiaunde Terry acquires particular significance because it was the popular masses, both rural and urban, that a revolutionary process claimed to represent, which today contributed with renewed vigour to this overwhelming vote. Moreover, it was the armed forces that deposed President Beiaunde in 1968 and which now, on the basis of the sovereign mandate of the nation, handed over power in an act of unquestionable historical reparation to our Head of State.
121.	The experience which Peru lived through during that time became a subject of examination and expectation throughout the world and is a lesson which should not go unnoticed in this universal forum. It proves that the desire to move forward in search of social justice, in countries such as ours, does not come from the imposition of ideological conceptions which claim arbitrarily to interpret collective anxieties and satisfy collective needs. It shows that, however good intentions may be, the will of the people must be ascertained directly. This has proved once again that, without freedom, control and preservation of the national interest are relaxed and the wellbeing of the vast majority becomes a mere dream. The struggle for justice and the quest for egalitarian values must go hand in hand with an affirmation of freedom and must be reconciled with the full enjoyment of human rights.
122.	The far-reaching nature of the change of government in my country has been recognized by the international community, which was represented by important Heads of State and special missions. At this time, I should like again to express our appreciation to those countries which, by their presence, expressed their support and best wishes for the prosperity and progress of our people.
123.	The exemplary elections, in which my country showed singular maturity, meant not only the triumph of Accion Popular, a political party which represents a renewed state of the collective consciousness of the Peruvian people; they also meant the affirmation of a hope. Hence the solemn commitment of the members of the constitutional Government to preserve freedom, respect human rights and build a genuinely just society.
124.	We realize that in a country such as ours, divided socioeconomically into one sector belonging to the economic process and another very large sector outside that process, a sector deprived of access to the legitimate standards of wellbeing and whose income is below the subsistence level, the priority of the State must be directed, as we are now determined to ensure, towards laying down policies representing an equitable distribution of wealth. That means that we must devise an instrument for a development strategy that has profound social significance, one that will give the underprivileged peoples encouragement and support in effectively improving their standards of living.
125.	An ancestral Peruvian tradition gives us very important assistance in the achievement of these objectives: I refer to voluntary labour, which President Beiaunde has called popular cooperation.
126.	Much of the greatness of Peru is due to popular cooperation. Popular cooperation brought about Machu Picchu, and cathedrals were raised on the walls of Inca temples. Popular cooperation has meant that the peoples of the hillsides have built and continue to build schools, bridges and roads, thus offsetting by their efforts the forgetfulness of Governments. Therefore, and as proof of one of the ideological bases of the new regime, the hereditary civic force that naturally exists in the minds of our people is now being activated to offer communities a mechanism of their own for their development.
127.	Popular cooperation, having become an institutionalized priority programme, because of its multiplying effect, constitutes the best response in countries such as ours to the challenge presented by limited financial resources and the magnitude of the demand for an infrastructure to achieve the social and economic integral rehabilitation of our nation.
128.	While peoples such as that of Peru tenaciously affirm their democratic ideals, they also affirm their hope to live in a more just world. Peace and development are not and cannot be the privileges of minorities, but are rights—or, to use an expression dear to the United Nations, they should be the common heritage of mankind.
129.	I wished to bring these thoughts to the Assembly to emphasize the deep-rooted will of the new Government of Peru to build an integral democracy as an inspiration and as a way of life.
130.	With the initiation of the present administration, the new political Constitution of the Republic has entered into force. It guarantees to all Peruvians enjoyment of all their rights and fundamental freedoms without discrimination for reasons of politics, creed, race or sex.
131.	Along with the executive power emanating from the popular will, there has been established legislative power in which all national political tendencies are represented. Next November the country will freely elect local governments, thus fully consolidating the return to democracy in Peru.
132.	It is clear that, after a lengthy attempt at authoritarian politics that failed to achieve the targets set because it did not take popular feelings into account, we Peruvians have chosen political development without tutelage. We are regaining our trust that that alternative is essential to sustained and effective economic growth and true democracy.
133.	The foreign policy of the Government of President Belaunde Terry will be marked by respect for the legal norms that govern peaceful coexistence among nations. Full observance of the principle of non-intervention, respect for sovereignty and territorial integrity, self-determination and compliance with international treaties are the bases of all international legal order, to which Peru adheres.
134.	While our foreign policy will seek to broaden Peru's ties so that interchange at various levels will be more universal and will offer reciprocal benefits, our priority will be to strengthen our links with the countries of the region by actively participating in the raising of Latin America's self-confidence as the best means of achieving its continuous progress.
135.	The great importance we attach to the strengthening of our friendly relations with neighbouring countries will be reflected in our foreign policy, and here we are pleased to reiterate the permanent desire of Peru to have fraternal relations and to promote cooperation and joint respect for national sovereignty.
136.	We consider integration to be a means of raising the quality of life of our people and affirming our independence. Accordingly, we wish to contribute to the improvement of the Andean Group so that it may comply more effectively with the deadlines and targets set for the progressive integration of participating nations and promote the joint development of Latin America.
137.	At the recent meeting of the Heads of State of the Andean countries at Riobamba, Ecuador, it was possible to reaffirm the democratic will of the members of the Group and their firm intention to observe human rights, it being assumed that the principle of non-intervention cannot be separated from that of the self-determination of peoples.
138.	In the certainty that integration constitutes the main task of Latin American solidarity, the countries of the Andean Group actively participated in the negotiations to establish the Latin American Integration Associations task that reaffirms the ancient desire of our peoples to become integrated within a vast joint plan in order to achieve the establishment of a common market.
139.	We consider that the development of our continent must be focused from a global perspective, covering, in addition to this Andean effort, the basins of the Amazon and the Rio de la Plata and, in a parallel and progressive manner, the marginal jungle road, a continental colonizing plan that may become the backbone or linkage between those schemes.
140.	The coming into being of the Latin American Economic System complements the affirmation of our regional personality and opens up new perspectives for the development of our own potential. We are certain that the presence of the Latin American Economic System as an observer at this session of the General Assembly will contribute to the strengthening of the role that Latin America now plays in the concert of nations.
141.	Our efforts for the integration of Latin America must lead to the establishment of effective cooperation with all the other regions.
142.	We reaffirm our solidarity of interests and aspirations with the peoples of the third world, which are equally committed to the hard task of economic and social development.
143.	In his message to the nation on the inauguration of his Government, President Belaunde confirmed Peru's identity as a nonaligned country imbued with its original principles of independent choice in the power struggles of the great Powers. We believe that it is precisely now—when certain aspects of international life that seemed to have been superseded are rising to the surface once again—that it is the duty of nonalignment to contribute to the irrevocable aspirations to peace, justice and development.
144.	At this time my Government wishes to pay a well-deserved tribute to President Tito, who inspired the nonaligned movement, who visited Peru during the previous Government of President Belaunde and whose absence is felt not only by his own people but also by all the countries of the third world which admired his adroit leadership.
145.	Peru reiterates its intention to contribute to clarifying and solving international problems, the interrelationship and implications of which at the present time affect the universal community. The gravity of some of these problems arouses the concern of peoples. We realize that many international problems not only have not been solved but have in fact become more serious, while other equally critical ones have arisen. The international scene appears thus burdened with uncertainties and dangers.
146.	Pressure against medium sized and small States persists. Various forms of coercion continue to be used as instruments of foreign policy. There are still serious obstacles to the decolonization process because some peoples are not yet able to exercise their right to self-determination, and discriminatory practices against social, religious and ethnic minorities are current in various regions.
147.	Statements and promises notwithstanding, the arms race is accelerating in scope, speed and magnitude and is becoming increasingly difficult to endure and to understand. An excessive expenditure of billions of dollars, concentrated in a few countries, permits the continued expansion of the arms industry. This sum of money would be enough for an immediate solution of the most urgent problems of education, health and food which the developing world is suffering today.
148.	Weapons are daily becoming more sophisticated, lethal and difficult to control. The threat of a nuclear war has not been dispelled and the deadlines for taking decisions to control these dangers are coming dramatically closer. Along with this, conventional armaments continue to grow impressively, weighing ominously on the economies of the developing countries which, by a notable paradox, contribute to the high cost of the research and development of these weapons.
149.	In the Middle East, confrontation has not yet been overcome and concerted action for peace appears to have been postponed. In south-eastern Asia and central Asia, foreign troops continue to subjugate independent States. In Cyprus, in disregard of the decisions of this Assembly, foreign occupation continues. And in Namibia the colonizing Power resists accession by that Territory to independence.
150.	We are likewise discouraged by the results of efforts to establish a new economic order in the world consonant with the desire finally to achieve a minimum level of justice compatible with the quality of human life. My country cannot understand how in the third millennium of our era we can continue on the same bases which today characterize the spectre of severe international economic crisis, which appears to be a reflection of the desire to maintain or expand political power or the domination of the few over the many.
151.	The interdependence that is often referred to cannot be a type of relationship aimed at sustaining, on the one hand, the prosperity of the few and, on the other hand, the alienation and poverty of impressive majorities. Interdependence is a concept which requires a new type of economic relation, a more balanced one, which vigorously promotes development.
152.	We believe that the recent failure of the eleventh special session of the General Assembly, devoted to economic questions, means that we are at a crossroads. Either we continue with this absence of communication and make a reality of the gloomy prospects which some have forecast for the year 2000 or we rid ourselves of prejudices and sterile dogmatism and face the joint task of building a new international economic structure.
153.	It must be very clear that when we the developing countries make claims before the industrialized world— whatever might be the economic or political affiliation of its members—it is not because we would threaten the stability of that world. We simply hope that they will realize the need for an equitable and concerted solution of the structural problems which afflict us.
154.	It is evident that in the last decades the development of science and technology has reached unexpected levels. But this development should have purely positive implications. Nevertheless, it is noteworthy that in many areas, particularly in agriculture, education and health, scientific and technological achievements are at odds with the possibility of their universal application for the social good.
155.	The population explosion and the shortage of food, the undue use and the depletion of non-renewable sources of energy and the break in ecological balances are problems which affect the future of mankind, problems on whose solution depends the very survival of the species.
156.	If we bear in mind that we are now seeing a re-evaluation of ideologies which were previously considered to be rigid and inflexible and a review of political practices as part of an effort by all nations increasingly to adapt them to their own realities, we may well wonder whether the time has not conic to seek new and more imaginative premises for an effective solution to the questions put to us by the world of tomorrow.
157.	Given this scenario of questions and uncertainties, we cannot fail to recognize certain facts which prove that, despite all the difficulties, the perseverance of the universal concerted will has produced some significant achievements.
158.	The eradication of smallpox announced by WHO at the end of 1979 represents the first case in history in which a scourge of mankind, because of scientific and technological progress, has been eliminated from the face of the earth.
159.	We have great hopes that the positive results achieved so far by the Third United Nations Conference on the Law of the Sea will come to fruition with the signing of a world convention which will establish a new legal order for the use and exploitation of seas and oceans. That convention, conceived as an instrument of justice, will promote cooperation and the development and welfare of all nations.
160.	For us Peruvians, it is particularly gratifying to note that the international community has finally accepted the validity of the argument in favour of the 200 mile limit, which has been defended for more than 30 years by Peru and the South Pacific system, with the support of other countries of Latin America and of the third world. Acceptance of this concept and recognition of the seabed as the common heritage of mankind have constituted a contribution by the developing world to an enrichment of international law.
161.	The search for new premises and solutions for the problems I have referred to will not be successful within a short time. Therefore we must continue to make use of the present forms of international coordination.
162.	The constitutional Government of Peru respects the principles of the United Nations Charter and the United Nations resolutions. Our major efforts are directed towards full compliance with the Charter, and we shall continue to support any initiative to make more democratic and effective the various bodies constituting that great world body.
163.	In this Assembly, the Disarmament Commission and the Committee on Disarmament, my country has contributed to dealing with the important subject of disarmament, and it participated in the Declaration of the 1980s as the Second Disarmament Decade.  We appeal to the great Powers to assist in bringing the negotiations to a satisfactory conclusion and thus to initiate within a short space of time an era of peace and cooperation on the basis of shared responsibility.
164.	Peru considers that it is necessary to accelerate the nuclear disarmament negotiations among the great Powers and will continue to promote the already advanced efforts to establish the status of Latin America as a zone effectively free of nuclear weapons.
165.	In accordance with the principles of international law and within the context of the relevant resolutions of the United Nations, we support the opening of a dialogue on an integral and lasting solution of the problems of the Middle East. Peru supports all efforts undertaken by the international community and this Assembly to bring about a resolution of those conflicts, with respect for the sovereign equality of all the States of that region, a guarantee of a secure life in peace and the recognition of the rights of the Palestinian people.
166.	My country opposes policies of racial discrimination and the continuance of colonial and neo-colonial systems. As free men, we cannot accept the continued existence of shameful forms of social domination.
167.	The Government of Peru ardently hopes that in Cyprus, central Asia and south-eastern Asia, where there are armed conflicts, these will be resolved by peaceful means and in a spirit of solidarity and mutual respect.
168.	At this time, when my country is entering a stage in which the people determines its destiny, we reaffirm our conviction that the achievement of social justice is indissoluably linked to the exercise of political democracy and respect for human rights.
169.	Vast, complex and urgent, as in any developing country, are the problems and tasks that my Government must face. We cannot expect to resolve them in a short time, because we are aware of our limitations, but with the people of Peru we are committed to building a future of prosperity and equality, and we know full well that, as has been recognized by the United Nations, the primary responsibility for development lies with us.
170.	We are convinced that the objectives we pursue internally must be in harmony with external goals, because we are part of a diversified but interdependent world which requires genuine international cooperation.
171.	Accordingly, my Government hopes that at its thirty fifth session the General Assembly will bring about effective progress towards the achievement of the goal, so often proclaimed, of a universal community and a full life, in peace and justice.
